TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 18, 2013



                                     NO. 03-13-00197-CV


                                  Varnel Lee Diggs, Appellant

                                                  v.

      GMAC Mortgage, LLC; and Federal National Mortgage Association, Appellees




         APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
     DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on August 28, 2012. Having reviewed

the record, it appears that the Court lacks jurisdiction over this case. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.